[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 13, 2007
                               No. 06-12981                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 05-01065-CV-T-24-TBM

WATKINS MOTOR LINES, INC.,
a Florida corporation,

                                                             Plaintiff-Appellant,

                                    versus

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
CARI M. DOMINGUEZ, individually and as Chair, Equal
Employment Opportunity Commission, et al.,

                                                          Defendants-Appellees.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 13, 2007)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     We have reviewed the record and considered the briefs of the parties. To the
extent that Watkins Motor Lines, Inc., has not already received the documents they

seek, we find no reversible error in the district court’s holding that the materials

contained in the Equal Employment Opportunity Commission’s ongoing

investigation were properly withheld from Watkins Motor Lines, Inc.

      AFFIRMED.




                                           2